Case 0:19-cv-62460-RAR Document 1 Entered on FLSD Docket 10/03/2019 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

    TANEKA WILLIAMS,

           Plaintiff,
    v.                                          CASE NO.:

    5100 N STATE RD 7 FLL INC
    d/b/a PLAZA HOTEL,

          Defendant.
    ____________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, TANEKA WILLIAMS, by and through undersigned counsel, brings this

    action against Defendant, 5100 N STATE RD 7 FLL INC d/b/a PLAZA HOTEL FORT

    LAUDERDALE (“Defendant”), and in support of her claims states as follows:

                               JURISDICTION AND VENUE

           1.     This is an action for damages under the Fair Labor Standards Act

    (“FLSA”), 29 U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. §

    215(a)(3).

           2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

    U.S.C. § 201 et seq.

           3.     Venue is proper in the Southern District of Florida, because all of the

    events giving rise to these claims occurred in Broward County, Florida.

                                           PARTIES

           4.     Plaintiff is a resident of Broward County, Florida.
Case 0:19-cv-62460-RAR Document 1 Entered on FLSD Docket 10/03/2019 Page 2 of 4




            5.    Defendant operates a hotel in Fort Lauderdale, in Broward County,

    Florida.

                                  GENERAL ALLEGATIONS

            6.    Plaintiff has satisfied all conditions precedent, or they have been waived.

            7.    Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

            8.    Plaintiff requests a jury trial for all issues so triable.

            9.    At all times material hereto, Plaintiff was “engaged in the production of

    goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such

    was subject to the individual coverage of the FLSA.

            10.   At all times material hereto, Defendant was an “employer” within the

    meaning of the FLSA, 29 U.S.C. § 203(d).

            11.   Defendant continues to be an “employer” within the meaning of the

    FLSA.

            12.   At all times material hereto, Defendant           was and continues to be an

    enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

            13.   At all times relevant to this action, Defendant was engaged in interstate

    commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

            14.   At all times relevant to this action, the annual gross sales volume of

    Defendant exceeded $500,000 per year.

                                               FACTS

            15.   Plaintiff began working for Defendant as a housekeeping supervisor in

    February 2019, and she worked in this capacity until June 2019.




                                                2
Case 0:19-cv-62460-RAR Document 1 Entered on FLSD Docket 10/03/2019 Page 3 of 4




           16.     At various times material hereto, Plaintiff worked hours in excess of forty

    (40) hours within a work week for Defendant, and he was entitled to be compensated for

    these overtime hours at a rate equal to one and one-half times her regular hourly rate.

           17.     Defendant failed to pay Plaintiff an overtime premium for all of the

    overtime hours that she worked, in violation of the FLSA.

           18.     At the end of March 2019, when Plaintiff discovered she was not being

    paid overtime at the statutorily required rate of pay, Plaintiff reported this to Defendant.

           19.     Defendant informed Plaintiff that it does not pay its employees overtime.

           20.     Defendant’s actions were willful, and showed reckless disregard for the

    provisions of the FLSA.

                         COUNT I – FLSA OVERTIME VIOLATION

           21.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 20

    of this Complaint, as though fully set forth herein.

           22.     During the statutory period, Plaintiff worked overtime hours while

    employed by Defendant, and he was not compensated for all of these hours in accordance

    with the FLSA.

           23.     The foregoing conduct, as alleged, constitutes a willful violation of the

    FLSA, within the meaning of 29 U.S.C. § 255(a).

           24.     As a result of the foregoing, Plaintiff has suffered damages.

           WHEREFORE, Plaintiff demands:

                   a)      Judgment against Defendant for an amount equal to Plaintiff’s

                           unpaid back wages at the applicable overtime rate;




                                                3
Case 0:19-cv-62460-RAR Document 1 Entered on FLSD Docket 10/03/2019 Page 4 of 4




                  b)      Judgment against Defendant stating that Defendant’s violations of

                          the FLSA were willful;

                  c)      An equal amount to Plaintiff’s overtime damages as liquidated

                          damages;

                  d)      To the extent liquidated damages are not awarded, an award of

                          prejudgment interest;

                  e)      A declaratory judgment that Defendant’s practices as to Plaintiff

                          were unlawful, and grant Plaintiff equitable relief;

                  f)      All costs and attorney’s fees incurred in prosecuting these claims;

                          and

                  g)      For such further relief as this Court deems just and equitable.

                                   JURY TRIAL DEMAND

          Plaintiff demands trial by jury as to all issues so triable.

          Dated this 2nd day of October, 2019.

                                                   Respectfully submitted,

                                                   /s/ Brandon J. Hill___
                                                   BRANDON J. HILL
                                                   Florida Bar Number: 0037061
                                                   WENZEL FENTON CABASSA, P.A.
                                                   1110 N. Florida Avenue, Suite 300
                                                   Tampa, Florida 33602
                                                   Main Number: 813-224-0431
                                                   Direct Dial: 813-337-7992
                                                   Facsimile: 813-229-8712
                                                   Email: bhill@wfclaw.com
                                                   Email: jcornell@wfclaw.com
                                                   Email: rcooke@wfclaw.com
                                                   Attorneys for Plaintiff



                                               4
